                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION

                               CRIMINAL MINUTES - GENERAL MINUTES

Case No.: 3:18CR00025-001-3                Date: 4/22/2019


Defendant: Benjamin Drake Daley ( Custody );                 Counsel: Lisa Lorish and Fred Heblich (AFPD);
Michael Paul Miselis ( Custody );                            Warren Cox;
Thomas Walter Gillen ( Custoy)                               David Eustis ( CJA )



PRESENT:            JUDGE:                 Norman K. Moon          TIME IN COURT: 11:05-12:00 = 55 min
                    Deputy Clerk:          H. Wheeler
                    Court Reporter:        Sonia Ferris
                    U. S. Attorney:        Justin Lugar, Chris Kavanaugh, Thomas Cullen
                    USPO:
                    Case Agent:
                    Interpreter:


PROCEEDINGS:
Motion Hearing: [72] Motion to Dismiss Indictment, [73] Motion to Dismiss Indictment, [74] First Motion to
Dismiss

Ms. Lorish opens the arguments on the motions. Mr. Eustis argues further, as well as Mr. Cox. Ms. Lorish
continues the arguments.

Mr. Lugar responds for the Government.

Ms. Lorish closes.

Remarks by Court.

Order will issue.
